Title: Thursday March 1st. 1787.
From: Adams, John Quincy
To: 


       Charles went to Boston this morning: in the afternoon, I was at Foster’s chamber; he introduced me to his father and to Mr. Bissi, a young french gentleman, who lives with the french Consul. He had been three years at a school at Passi, which I left in 1780, so that we had a fund of conversation, ready to our hands. We accompanied the gentlemen, into the library, the museum, and the philosophy chamber. Mr. Bissi, was most entertained with the elegant paintings of Mr. Copley, with which the philosophy chamber is adorn’d: and for a cursory view, more entertainment may be derived from one good portrait, than from an hundred thousand volumes, however elegantly bound, if the outsides only can be seen. I was up very late this evening reading Gibbon.
      